Opinion,
Mr. Justice McCollum:
This was an action of ejectment, brought to enforce payment of the purchase money due on an agreement for the sale of an interest in ten acres of land under an oil lease. In this agreement the plaintiffs were the vendors, and defendant Devitt, under whom defendant Fletcher claims title, was the vendee. The purchase money was $5,000, payable in instalments, for which judgment notes of the vendee were given. The agreement provided that the title to the property should not pass to the vendee until the full amount of the purchase money was paid. It also contained a provision that the oil produced from the well on the premises should be run in the pipe lines to the credit of the vendors, and that the vendee should receive credit for it on the last instalment. On October 7,1887, it was ascertained by the'parties that the vendee was entitled to a credit of $400 for the oil so run, and, applying this on the last instalment, there was a balance of $1,600 of the purchase money unpaid. This balance, by the terms of the contract, was payable, on April 28, 1888. The vendee requested the vendors to extend payment of this balance one year, and it was finally agreed between them. that one half of it should be paid in six months, and the remainder in eighteen months. The $2,000 note, which had been given for the last instalment, was then surrendered, and two notes of the vendee of $800 each, payable according to the agreement of extension, were substituted for it. The vendors then gave to the vendee an order on the pipe line company to allow all the *465oil to be run in bis name. By this arrangement tbe vendors relinquished their right to have the oil run in the pipe lines to their credit, and extended the payment of $800 one year. In all other respects the agreement remained in force as written. It is not claimed by either party to this transaction that there was any agreement by the vendors to accept the new notes as payment, or to release the leasehold from the lieu for purchase money.
On May 14, 1888, Devitt assigned his interest in the land to Fletcher in payment of $1,250 which he then owed him, and subject to the terms of his written agreement with Brown and Stanton. It is contended that if Fletcher was induced to purchase the property by an honest belief, derived from the possession of the original notes by Devitt, and from the order given by Brown and Stahton on the pipe line company, that the purchase money was in fact paid, this suit cannot be maintained. It must be conceded, however, that if he knew the purchase money was not paid, his belief that the lien for it was destroyed by the substitution of the new notes, and the order on the pipe line company, would not avail him as a defence to the action. A party who has knowledge of the facts is affected with notice of their legal consequences, and his misapprehension of these affords him no protection. But Fletcher was a creditor of Devitt, and received the assignment of the contract on account of his claim. He stands upon no higher footing than his assignor. In the language of Chief Justice Gibson in Watson v. Willard, 9 Pa. 89: “Nothing is payment to enlarge the equitable estate of a vendee for the benefit of his creditors, which is not equally payment to enlarge it for the benefit of himself.”
The action of ejectment is an appropriate remedy by a vendor against a vendee, or his assignee, to enforce payment of the purchase money due on an executory agreement for the sale of land. It will lie where there is default in payment of the interest or an instalment of the principal. The vendor need not wait until the last instalment of the principal falls due before he brings his action, but may proceed on the first default. It follows from what has been said, that this action may be maintained to enforce payment of the purchase money due and payable at the time it was brought.
There was nothing on which to base a finding that any oil *466was run to the credit of the vendors which was not applied on the purchase money by their agreement with their vendee on the 7th of October, 1887. The plaintiffs sold the leasehold to defendant Devitt on April 28, 1887, by the written agreement which was the basis of this action; and there is no evidence of any modification of it, except in the particulars hereinbefore mentioned. It is not claimed that anything passed between the parties to this agreement with reference to it, or the land embraced in it, after October 7, 1887. It was therefore error to allow the jury to find that the plaintiffs had sold their interest in the property subsequent to the date of the written contract.
It is a sufficient answer to the first specification that the court was not asked to instruct the jury that there was no evidence of a new contract. The first specification is dismissed, and the remaining specifications are sustained. *
Judgment reversed, and venire facias de novo awarded.